DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Amendments
It appears that the Claims submitted on 5/25/21 go back to the originally filed claims dated on 9/6/19 and not the preliminary amended claims filed on 11/6/19.  Therefore, the restriction will be based on the preliminary filed claims. Therefore, claims 3, 8, 10-11, 17-19, 22, 24-32, 35, 38, 40-46 are still deemed as canceled per the claims filed on 11/6/19.

Election/Restrictions
Applicant’s election without traverse of Invention I, Species A and Species AA (Claims 1-2, 4-7, 9, 12-16, and 39 in the reply filed on 5/25/21 is acknowledged.
Claims 20-21, 23, 33-34, 36-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/25/21.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  


Claims 5 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  In claim 5 at line 1-2 the limitation recites “wherein the first bone is a first metatarsal bone and the second bone is a second metatarsal bone”. This limitation cannot be satisfied without the inclusion of the human organism, or the metatarsal bones, therefore, applicant is claiming the sternum as part of the invention. Instead, applicant should use “adapted to” or “configured to” language to overcome the 101 rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 and 39 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7
Claim 39 recites the limitation "the first and second bone engaging features" in line 7.  There is insufficient antecedent basis for this limitation in the claim. In the interest in compact prosecution the limitation will be interpreted as if the limitation recited “engaging implants.”
Claim 39 also recites the limitation "the first and second portions" in line 14-15.  There is insufficient antecedent basis for this limitation in the claim. In the interest in compact prosecution the limitation will be interpreted as if the limitation recited “bone engaging implants.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-9, 12-16, and 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geldwert (WO2015/187773A2).
Geldwert discloses an implant system for correcting a bunion (surgical implant for correction of hallux valgus or tailor’s bunion, Fig. 20).  Specifically in regards to claim 1, Geldwert discloses the implant comprising: a first bone engaging implant (10) configured to couple to a first bone; a second bone engaging implant (20) configured to couple to a second 
In regards to claim 2, Geldwert discloses wherein the length of the flexible cable member (130) extending between the first and second implants (10, 20) is configured to decrease an angle (57) formed between the first and second bones and prevent the angle (57) from increasing (The cable 130 in conjunction with the features 10, 20 are fully capable of decreasing the metatarsal angle.) (Fig. 1A-1B; Page 5 lines 19-30, Page 15 lines 28-31 and abstract).
In regards to claim 4, Geldwert discloses wherein the length of the flexible cable member (130) extending between the first and second implants (10, 20) is configured to decrease an intermetatarsal angle between the metatarsal bones (The cable 130 in conjunction with the features 10, 20 are fully capable of decreasing the metatarsal angle.) (Fig. 1A-1B; Page 5 lines 19-30 and abstract).
In regards to claim 5, Geldwert discloses wherein the first bone is a first metatarsal bone and the second bone is a second metatarsal bone. (Fig. 1A-1B; Page 5 lines 19-30, Page 15 lines 28-31) 
In regards to claim 6
In regards to claim 7, Geldwert discloses wherein the first implant (10) includes a first bone engagement surface for engaging the first bone including a first portion defined by a first radius, and the second implant (20) includes a second bone engagement surface for engaging the second bone including a second portion defined by a second radius that is smaller than the first radius, wherein the first portion has a first arc length and the second portion has a second arc length that is smaller than the first arc length (As can be seen in Fig. 1 below, the feature 10 has a first portion with a larger radius and which is longer than a second portion on feature 20 that has a smaller radius.) (Fig. 1 below).


    PNG
    media_image1.png
    493
    735
    media_image1.png
    Greyscale

Figure 1: Geldwert demonstrating the first and second portions and the anchoring elements.

In regards to claim 9, Geldwert discloses wherein the first and second bone engaging implants (10, 20) further include at least one bone anchor hole configured to accept at least one anchoring element that anchors the implants (10, 20) to the respective first or second bone (as can be seen in Fig. 1 above, the features 10, 20 each have at least one anchoring element there through.) (Fig. 1 above).
In regards to claim 12, Geldwert discloses wherein the flexible cable member (130) allows an angle between the first and second implants (10, 20) to vary, and prevents movement of the first and second implants (10,20) away from each other along the proximal-distal direction (Fig. 20, Page 15 lines 7-31).
In regards to claim 13-14, Geldwert discloses wherein the flexible cable member (130) is slidably coupled to at least one of the first and second implants (10,20); and wherein the flexible cable member (130) forms a loop, and wherein at least one end portion of the loop passes through at least one of the first and second implants (10,20) to form at least one slidable connection (Geldwert discloses that the flexure features 130 maybe one continuous loop, with one end of the loop being coupled to bone engaging feature 10 and the other end of the loop being coupled to bone engaging feature 20. This continuous loop passing through the features 10, 20 would allow for the features 130 to slide therein.) (Fig. 20, and Page 15 lines 13-15).
In regards to claim 15, Geldwert discloses wherein the flexible cable member (130) is rigidly coupled to at least one of the first and second implants (10, 20) (Geldwert discloses wherein the feature 130 may be coupled to the implant by bonding, adhesive, soldering, welding.) (Page 16 lines 7-9).
In regards to claim 15, Geldwert discloses wherein the flexible cable member (130) is rigidly coupled to one of the first and second implants (10, 20) and slidably coupled to the other of the first and second implants (10, 20) (Geldwert discloses wherein the feature 130 may be coupled to the implant by bonding, adhesive, soldering, welding, or by any other suitable arrangement, as this aspect is not so limited. Geldwert discloses that the flexure features 130 maybe one continuous loop, with one end of the loop being coupled to bone engaging feature 10 and the other end of the loop being coupled to bone engaging feature 20. This continuous loop passing through the features 10, 20 would allow for the features 130 to slide therein.) (Fig. 20, and Page 15 lines 13-15 and Page 16 lines 7-9).

In regards to claim 39, Geldwert in a separate embodiment shown in Fig. 22 discloses an implant for repositioning bones of a patient (surgical implant for correction of hallux valgus or tailor’s bunion).  Specifically, Geldwert discloses the implant comprising: a first bone engaging implant (10) configured to engage a portion of an outer surface of a first bone (51); a second bone engaging implant (20) configured to o engage a portion of an outer surface of a second 

    PNG
    media_image2.png
    641
    860
    media_image2.png
    Greyscale

Figure 2: Geldwert demonstrating the inner, intermediate, and outer portions of the bone engaging implants.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269.  The examiner can normally be reached on M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/Primary Examiner, Art Unit 3775